DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities: the phrase “finally annealing” should be “final annealing”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2017/111548) (Reference is made to English language equivalent US 2019/0017135) in view of Fujita et al. (JP 2009-007592).
Regarding claim 1, Kim teaches a non-oriented electrical steel sheet (¶ 1) having the claimed composition as compared to the composition of claim 1, in weight percent:

Claim 1
Kim, ¶ 8
Si
2.0-4.0
2.5-3.3
Al
0.05-1.5
0.05-1
Mn
0.05-2.5
0.05-1
C
≤0.005 (excluding 0)
≤0.005 (excluding 0)
N
≤0.005 (excluding 0)
≤0.005 (excluding 0)
Sn
0.001-0.1
0.001-0.1
Sb
0.001-0.1
0.001-0.1
P
0.001-0.1
0.001-0.1
As
0.001-0.1
-

0.0005-0.01
-
Pb
0.0005-0.01
-
Bi
0.0005-0.01
-
Fe
Balance
Balance


Kim does not expressly teach the claimed As, Se, Pb or Bi contents. Fujita teaches a non-oriented electrical steel sheet (p. 1, ¶ 1). Fujita teaches that elements such as As and Pb may be present in an a total amount of 0.1%wt or less to improve strength (p. 8, ¶ 4). Fujita also teaches adding 0.0005%-0.3% Se to suppress cracks and hot rolling cracks; and to add 0.0005%-0.2% Bi in order to reliably obtain recrystallization suppression (p. 8, ¶ 2). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to add As, Se Pb and Bi contents, as taught by Fujita, to the composition of Kim in order to achieve the beneficial effects in the non-oriented steel sheet of Kim. The composition of the prior art alloy overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Kim in view of Fujita does not expressly teach the claimed average Taylor factor value; however, given the substantially similar alloy composition, one of ordinary skill in the art would expect the same Taylor factor values in the prior art combination absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 2, the range of possible values for C, N, Sn, Sb, P, As, Se, Pb and Bi in the prior art combination overlap the claimed relationships, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Kim teaches the non-oriented steel sheet also contains 0-0.005% Ti, 0-0.005% Nb (¶ 8) and less than 0.005% V (¶ 51). These ranges overlap 
Regarding claim 4, the range of possible values for C, N, Ti, Nb and V as taught by Kim overlap the claimed relationship, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 5, Kim teaches the non-oriented steel sheet also contains less than 0.001% B, less than 0.005% Mg and Zr, less than 0.025% Cu (¶ 51) and less than 0.01% S (¶ 8). These ranges are the same as, or overlap with, the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 6, Kim teaches the average grain size is 120 µm or more (¶ 63), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 7, the composition recited is identical to that of claim 1, which is addressed above. Kim teaches a method for making a non-oriented steel sheet (¶ 1). The method comprises heating a slab, hot rolling, cold rolling, and recrystallization annealing (i.e., final annealing) (¶ 15).
Regarding claim 8, the range of possible values for C, N, Sn, Sb, P, As, Se, Pb and Bi in the prior art combination overlap the claimed relationships, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 9, Kim teaches after hot rolling, the steel sheet is hot rolled sheet annealed (¶ 63).
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2017/0194082) in view of Zaizen et al. (US 2015/0187475)
Regarding claim 1, Murakami teaches a non-oriented electrical steel sheet (¶ 1) having the claimed composition as compared to the composition of claim 1, in weight percent:

Claim 1
Murakami, ¶ 14-34
Si
2.0-4.0
3.0-3.6
Al
0.05-1.5
0.50-1.25
Mn
0.05-2.5
0.5-1.5
C
≤0.005 (excluding 0)
0.0010-0.0040
N
≤0.005 (excluding 0)
≤0.0030
Sn
0.001-0.1
0.0025-0.05
Sb
0.001-0.1
0.0025-0.05
P
0.001-0.1
0.010-0.150
As
0.001-0.1
-
Se
0.0005-0.01
-
Pb
0.0005-0.01
≤0.0050
Bi
0.0005-0.01
≤0.0050
Fe
Balance
Balance


Murakami does not expressly teach the claimed As or Se contents. Zaizen teaches a non-oriented electrical steel sheet (¶ 1) containing As and Se in amounts of 0.0005%-0.005% and 0.0001%-0.0005%, respectively (¶ 48). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to add As and Se in the amounts taught by Zaizen, to the composition of Murakami because doing so suppresses the generation of shear drop during punching, as taught by Zaizen (¶ 49). The composition of the prior art alloy overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Murakami in view of Zaizen does not expressly teach the claimed average Taylor factor value; however, given the substantially similar alloy composition, one of ordinary skill in the art would expect the same Taylor factor values in the prior art combination absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 2, the range of possible values for C, N, Sn, Sb, P, As, Se, Pb and Bi in the prior art combination overlap the claimed relationships, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 5, Murakami teaches the non-oriented steel sheet also contains less than 0.0050% B (¶ 33), less than 0.0500% Cu (¶ 27) and less than 0.0020% S (¶ 25). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 6, Zaizen teaches the average grain size is 30-150 µm (¶ 56), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 7, the composition recited is identical to that of claim 1, which is addressed above. Murakami teaches a method for making a non-oriented steel sheet (¶ 1). The method comprises heating a slab, hot rolling, cold rolling (¶ 142), followed by finish annealing (i.e., final annealing) (¶ 15).
Regarding claim 8, the range of possible values for C, N, Sn, Sb, P, As, Se, Pb and Bi in the prior art combination overlap the claimed relationships, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 9, Murakami teaches after hot rolling, the steel sheet is hot rolled sheet annealed (¶ 142).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2017/0194082) in view of Zaizen et al. (US 2015/0187475), as applied to claim 1, further in view of Kim et al. (WO 2017/111548) (Reference is made to English language equivalent US 2019/0017135)
Regarding claim 3, the limitations of claim 1 have been addressed above. Modified Murakami teaches the steel contains 0.0030% Ti or less (¶ 26) and 0.0050% V or less (¶ 32). Modified Murakami does not teach an Nb amount. Kim teaches a non-oriented steel sheet (¶ 1) containing 0.005% Nb or less (¶ 46). It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the alloy of Modified Murakami according to the teachings of Kim because Nb is typically considered an impurity whose content must be controlled to prevent detrimental effects to magnetic properties (¶ 47).
Regarding claim 4, the range of possible values for C, N, Ti, Nb and V as taught by the prior art combination overlap the claimed relationship, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOBEI WANG/Primary Examiner, Art Unit 1784